t c memo united_states tax_court arnold h pugh petitioner v commissioner of internal revenue respondent docket no filed date arnold h pugh pro_se diana p hinton for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner is liable for the deficiency for and whether petitioner engaged in behavior warranting the imposition of a penalty pursuant to sec_6673 background at the time he filed the petition petitioner resided in new york on form_w-2 wage and tax statement verizon services corp reported to respondent that it paid dollar_figure in wages to petitioner in on form 1099-b proceeds from broker and barter_exchange transactions national financial services l l c reported to respondent that petitioner received dollar_figure in proceeds from the sale of stocks and bonds in on form 1099-div dividends and distributions verizon communications reported to respondent that it paid petitioner a dollar_figure ordinary dividend in on form 1099-int interest_income national financial services l l c reported to respondent that it paid petitioner dollar_figure interest_income in on form 1099-int jpmorgan chase bank na reported to respondent that it paid petitioner dollar_figure interest_income in respondent conceded that the dollar_figure new york state tax_refund petitioner received in is not taxable_income and that petitioner is not liable for the sec_6654 addition_to_tax in the petition petitioner failed to assign error to and thereby conceded the additions to tax respondent determined under sec_6651 rule b on date petitioner submitted a form_1040 u s individual_income_tax_return for on his form_1040 petitioner included dollar_figure of wages dollar_figure of taxable interest_income and dollar_figure of ordinary dividends petitioner did not include capital_gain income petitioner also claimed on schedule a itemized_deductions a deduction of dollar_figure for compensation_for services actually rendered petitioner attached to his form_1040 a form_8275 disclosure statement in the disclosure statement petitioner argued that his compensation_for services wages was exempt from income because the claim is founded upon a common_law immunity which rendered any money earned from the right of accession immune from taxation the united_states_code defined this immunity as a ‘white citizen’ right and his wages were not taxable under a claim of right and under sec_1341 petitioner made similar arguments notably that his wages were not taxable under sec_1341 on his form_1040 petitioner’s tax_year was at issue in docket no in an order and decision the court upheld respondent’s determination not to allow a schedule a itemized_deduction for wages for and imposed a dollar_figure sec_6673 penalty as the court determined that petitioner asserted only frivolous and groundless arguments of claim of right and under sec_1341 the court admonished petitioner that the court would consider imposing a larger penalty if petitioner returned to the court and advanced similar arguments respondent issued petitioner a statutory_notice_of_deficiency determining a deficiency of dollar_figure for and additions to tax of dollar_figure dollar_figure and dollar_figure pursuant to sec_6651 and and respectively petitioner petitioned the court respondent moved for summary_judgment and to impose a penalty under sec_6673 a hearing was held on respondent’s motion petitioner failed to appear at the hearing on the motion nor was there anyone there to represent him i summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 full or partial summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 upon review of the record and viewing it in a light most favorable to petitioner we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii income a income from verizon services corp gross_income includes compensation_for services sec_61 in petitioner earned wages of dollar_figure from verizon and this amount is income to him b interest_income gross_income includes interest sec_61 accordingly the interest petitioner received in is income c dividends gross_income includes dividends sec_61 accordingly the dividend petitioner received in is income d capital_gains gross_income includes gains from dealings in property sec_61 accordingly the dollar_figure in proceeds from the sale of stocks and bonds in is income e conclusion petitioner advanced shopworn arguments characteristic of tax-defier rhetoric see custer v commissioner tcmemo_2008_266 that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir in the order and decision in petitioner’s case for tax_year the court advised petitioner that his arguments were frivolous and groundless we have already explained petitioner’s fallacies to him we shall not do so again as painstakingly addressing petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir on the basis of the foregoing we sustain respondent’s determination_of_a_deficiency in petitioner’s income_tax iii sec_6673 sec_6673 authorizes this court to penalize up to dollar_figure a taxpayer who institutes or maintains a proceeding primarily for delay or pursues in this court a position which is frivolous or groundless petitioner’s conduct has convinced us that he maintained this proceeding primarily for delay and to advance his frivolous and groundless arguments petitioner’s actions have resulted in a waste of limited judicial and administrative resources that could have been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir petitioner’s insistence on making frivolous tax-defier arguments indicates an unwillingness to respect the tax laws of the united_states accordingly in view of the fact that a dollar_figure penalty was not a sufficient deterrent and petitioner was warned that he faced a stiffer penalty if he made similar frivolous arguments with the court we shall require petitioner to pay a penalty of dollar_figure to the united_states pursuant to sec_6673 to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
